UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7220


JEFF FARMER,

                Plaintiff - Appellant,

          v.

MHM MARYLAND, INC.; DR. VINCENT SIRACUSANO; DR. HOWARD PENN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-03080-PWG)


Submitted:   February 25, 2016            Decided:   February 29, 2015


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeff Farmer, Appellant Pro Se. Ronald McGlenn Cherry, BONNER
KIERNAN TREBACH & CROCIATA LLP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeff Farmer appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2012) complaint.    We have reviewed the

record and find no reversible error. Accordingly, we deny Farmer’s

motions to reexamine filing in forma pauperis, for appointment of

counsel, for injunctive relief, and to amend the complaint, and

affirm for the reasons stated by the district court.     Farmer v.

MHM Md., Inc., No. 8:14-cv-03080-PWG (D. Md. July 2, 2015).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2